              Case 2:16-cr-00094-TLN Document 67 Filed 01/13/21 Page 1 of 3


     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
     5701 Lonetree Blvd. Suite 312
 2
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4   davefischer@yahoo.com – E-mail
 5
     Attorney for Defendant
     VIRENDRA MAHARAJ
 6

 7
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                   )
                                                 )       No. 2:16-CR-0094 TLN
11
                                                 )
            Plaintiff,                           )       STIPULATION AND ORDER CONTINUING
12
                                                 )       THE STATUS CONFERENCE TO APRIL 29,
     v.                                          )       2021, AT 9:30 A.M.
13
                                                 )
     VIRENDRA P. MAHARAJ,                        )
14
                                                 )
     ROSALIN R. PRASAD,                          )
15
                                                 )
            Defendants.                          )
16
                                                 )
                                                 )
17
                                                 )
                                                 )
18
                                                 )
                                                 )
19
                                                 )
                                                 )
20
                                                 )
21

22
                                          STIPULATION
23
            IT IS HEREBY STIPULATED AND AGREED between the defendants, Rosalin
24
     Prasad and Virendra Maharaj, by and through their undersigned defense counsel, and the
25
     United States of America, by and through its counsel, Assistant U.S. Attorney Grant
26
     Rabenn, that the status conference presently set for January 14, 2021, should be continued
27
     to April 29, 2021, at 9:30 a.m., and that time under the Speedy Trial Act should be excluded
28
     from between those dates.


                                                     1
              Case 2:16-cr-00094-TLN Document 67 Filed 01/13/21 Page 2 of 3



 1         The reason for the continuance is that the parties need time to meet and confer about
 2   the potential resolution of the case. Additionally, defense counsel for both Mr. Maharaj
 3   and Ms. Prasad continue to need time to prepare. The continuance is necessary to ensure
 4   continuity of counsel. Accordingly, the time between January 14, 2021, and April 29, 2021
 5   should be excluded from the Speedy Trial calculation pursuant to Title 18, States Code,
 6   Section 3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation. The parties
 7   stipulate that the ends of justice served by granting this continuance outweigh the best
 8   interests of the public and the defendants in a speedy trial. 18 U.S.C. §3161(h)(7)(A). Mr.
 9   Rabenn and Mr. Cozens have authorized Mr. Fischer to sign this pleading for them.
10
     Dated: January 12, 2021                                U.S. ATTORNEY
11

12                                                   by:    /s/ David D. Fischer for
                                                            GRANT RABENN
13
                                                            Assistant U.S. Attorney
14                                                          Attorney for Plaintiff
15

16   Dated: January 12, 2021                                /s/ David D. Fischer
                                                            DAVID D. FISCHER
17
                                                            Attorney for Defendant
18                                                          VIRENDRA P. MAHARAJ
19

20   Dated: January 12, 2021                                /s/ David D. Fischer for
                                                            PHILIP COZENS
21                                                          Attorney for Defendant
22                                                          ROSALIN R. PRASAD

23

24

25

26

27

28




                                                 2
            Case 2:16-cr-00094-TLN Document 67 Filed 01/13/21 Page 3 of 3



 1                                    ORDER
 2

 3

 4   IT IS SO FOUND AND ORDERED this 12th day of January, 2021.
 5

 6

 7

 8                                              Troy L. Nunley
                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           3
